Exhibit 10.3

INCIDENCE PRICING AGREEMENT

The Coca-Cola Company

One Coca-Cola Plaza

Atlanta, GA 30313

October 2, 2010, 12:01 a.m.

International CCE Inc.

(to be renamed Coca-Cola Enterprises, Inc.)

2500 Windy Ridge Parkway

Atlanta, GA 30339

Ladies and Gentlemen:

The undersigned parties desire to continue to implement a commercial
understanding relating to certain brands of The Coca-Cola Company (“TCCC”) as in
effect at this time and intend to operate in accordance therewith with respect
to the European countries of International CCE Inc. (to be renamed Coca-Cola
Enterprises, Inc. (“New CCE”)) until December 31, 2015. To that end, the
undersigned parties hereby jointly agree to continue the parameters of their
commercial understanding (the “Parameters”) as specified on or promptly after
the date of the closing under the Business Separation and Merger Agreement, by
and among Coca-Cola Enterprises Inc., International CCE Inc., Cobalt Subsidiary
LLC and TCCC, dated as of February 25, 2010.

This intent to maintain the operation of the Parameters is based on a joint
long-term growth strategy, in volume and revenue, translated into annual
business plans. To achieve the joint objectives TCCC will invest in relevant
Consumer Marketing programs and New CCE will support the growth through capital
expenditures, investment in Sales Forces in Grocery and AFH channels, investment
in Customer Marketing, efficient Route to Market and superior Customer Service.

TCCC will continue to contribute to New CCE’s investments an amount of marketing
funding per annum equal to that of 2010. The marketing funding pool that is on a
per case basis will continue to be on a per case basis. The marketing funding
pool that is a specific amount will continue at this amount.

In this regard, until the end of 2015, TCCC will pay to New CCE the amount of
$45 million annually as funding support for marketing activities for products of
TCCC. Unless otherwise agreed by the parties, TCCC’s payments hereunder shall be
made to New CCE via wire transfer to New CCE’s Atlanta, Georgia headquarters and
shall be paid in quarterly installments of $11.25 million each, payable on or
before the 15th day of the second month of each successive quarter (for example,
for the fourth quarter 2010, the quarterly payments will be made on or before
November 15, 2010). Amounts paid are for the activities performed during the
quarter and are not refundable except in case of breach of this agreement.

 

-1-



--------------------------------------------------------------------------------

The marketing activities to be funded hereunder will be proposed by New CCE to
TCCC no later than November 30 of each year as part of the annual joint planning
process between the parties. The proposed activities shall be incorporated into
the annual marketing plans, shall be for the benefit of brands owned by or
licensed to TCCC (and not for cross-franchised brands), and shall be subject to
the prior approval of TCCC, which approval shall not be unreasonably withheld.
The parties agree that New CCE’s failure to timely complete the marketing plans,
or New CCE’s inability to execute the elements of those plans, except where such
failure is for reasons beyond New CCE’s reasonable control, constitutes
sufficient cause for TCCC to terminate this agreement for the balance of the
year covered by the plans. This termination by TCCC will not be pursued where
New CCE’s failure is the result of TCCC’s failure to deliver agreed elements of
the plans.

The parties will maintain this in force until the end of 2015 except in the case
of significant unforeseen external circumstances, or if there is a significant
change to the agreed strategy by one party that was not agreed to by the other
party.

The provisions related to funding for marketing activities for a specific amount
each year (but, for the avoidance of doubt, not including the provisions
relating to the marketing funding pool that is on a per case basis) shall be
automatically extended for successive ten-year periods unless either party gives
written notice of termination of this agreement no less than six months prior to
the end of 2015 or six months prior to the end of each successive ten-year
period, respectively. This agreement may be terminated for cause by TCCC.

For the purpose of clarity, TCCC and New CCE expressly reserve and do not waive
any rights under applicable Bottling Agreements or any other contract or
agreement nor should this understanding act to encumber or supersede the
relevant Bottling Agreements. This letter is acknowledged to be strictly
confidential and the contents are not to be shared with any other party without
the express written consent of the other party except that either party may make
any public disclosure that it believes to be required by applicable law or by
any listing or trading agreement concerning its public securities, in which case
the party making the disclosure will advise the other party of the disclosure.

 

Sincerely, The Coca-Cola Company By:  

/S/ MARIE QUINTERO-JOHNSON

      Name:   Marie Quintero-Johnson       Title:  

Vice President & Director

Mergers and Acquisitions

 

-2-



--------------------------------------------------------------------------------

Agreed to and accepted

as of the date first above written:

 

International CCE Inc. By:  

/S/ WILLIAM T. PLYBON

      Name:   William T. Plybon       Title:   Vice President, Deputy General
Counsel and Secretary

 

-3-